Title: From John Adams to Benjamin Rush, 30 September 1805
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy September 30. 1805

Although it is a gratification to my feelings to write to you and a much greater pleasure to receive a Letter from you: Yet I have no desire to give you any trouble, or the least Anxiety on my Account when your Answer is delayed. I know your Avocations and respect them. No Apology is ever necessary, for any pause in our Correspondence.
The Journals of Congress afford little light, in develloping the real History of the years 1774. 1775. 1776. and 1777. By the contrivance of a Secret Journal, and another refinement, of a third more Select and Sublimated Still, the most important motions and their movers are Still concealed from the public, and Some of them will never be known. In a letter I wrote to Judge Chase dated Philadelphia July 9. 1776. I find these Words "Your motion last fall, for Sending Ambassadors to France, with conditional instructions, was murdered, terminating in a committee of Secret correspondence, which came to nothing."
The Truth is, that in consequence of many conversations and consultations between Mr Chase and me, he made a Motion in Congress in the fall of the year 1775, for Sending Ambassadors to France. I Seconded his Motion. You know the State of the Nerves of congress, at that time. Although you was not then a Member, you had opportunities enough to have felt the Pulse of that Body. Whether the Effect of the motion, resembled, the Shock of Electricity, of Mesmerism or of Galvanism, the most exactly, I leave you Philosophers to determine. But the Grimaces, the Agitations and convulsions were very great. Knowing the composition of Congress at that time, you will be at no loss to conjecture, the parts which were taken in the debate, which ensued, which was very vehement. It was a measure which I had long contemplated, and as I then thought and have confidently believed, from that time to this, well digested. The Principle of foreign affairs, which I then Advocated, has been the invariable guide of my Conduct, in all Situations, as Ambassador in France Holland and England, and as Vice President and President of the United States, from that hour to this. It was indeed my unchangeable Adherence to this principle, that turned those whom you call Tories, and which the Bostonians call Essex Junto against me in the Election of 1800. This Principle was that We Should make no Treaties of Allyance with any European Power: That We Should consent to none but Treaties of Commerce: That We Should Separate our Selves as far as possible, and as long as possible from all European Politicks and Wars. In discussing the Variety of Motions which were made as Substitutes for Mr Chase’s, I was remarkably cool, and for me, unusually eloquent. On no Occasion before or after did I ever make a greater Impression on Congress. Cæsar Rodney told me, I had opened an entire new field to his View, and removed all his difficulties concerning foreign Connections. Mr Duane Said to me "We all give you great Credit for that Speech, and We all agree that you have more fully considered and better digested the Subject of foreign Connections than any Man We have every heard Speak upon the Subject." Although Mr Dickinson was then offended with me on Account of an intercepted Letter, and never Spoke To me personally: yet I was told that Mr Dickinson was highly pleased with my Sentiments on foreign Affairs.
All this you will call Vanity and Egotism. Such indeed it is. But Jefferson and Hamilton, ought not to Steal from me, my good Name, and robb me of the reputation of a System which I was born to introduce refin’d it first and Shew’d its Use, as really as Dean Swift did Irony.
After all our Argumentations however, We could not carry our Motion: but after twenty Subtle projects to get rid of it, the whole terminated in a Committee of Secret Correspondence. When the Ballots were taken, not one of the Committee was from the Eastern States. Franklin Dickinson Jay &c were elected. On the same Evening or the next, Mr Jay came to my Lodgings at Mrs Yards, came up to my Chamber and Said he came on purpose to take a pipe with me. He accordingly Spent the whole Evening with me over a bottle of Wine, and many pipes of tobacco.—He Seemed to me to be apprehensive of ill Consequences, from the result of Mr Chases motion, and particularly apologized for my not being on the Committee. I told him I had no more pretensions than others to be upon the committee and had no particular desire of it. But I thought it extraordinary that no Member from the Massachusetts nor indeed from New England was elected, and I could not account for it. Indeed it appeared to me alarming, and indicated a Spirit of Intrigue, and a manœuvre of Party, that must injure the common cause. Mr Jay Said, I was right, and it was a thing that ought to be explained. He added "You would undoubtedly have been chosen, but for one reason. Your Reputen Reputation is very high in Congress. To my Knowledge nothing prevents you from being universally acknowledged to be the first Man in Congress, but your known intimate Connection with two Gentlemen, Samuel Adams and Richard Henry Lee. Congress is divided and parties are high and these two Men have been the cause of it." I answered, that I had no pretensions to be thought the first Man in Congress, nor, if I had the clearest title to it, Should I choose to have it acknowledged. There was too much danger in it, of all Sorts. That Mr Adams and Mr Lee were my intimate friends, because they were able and zealous friends of their Country and Surely I could not relinquish my friends for them, for the Sake of acquiring any reputation, or Influence whatever. You know, I presume, that the Virginians always had a pique, against R. H. Lee, and among the Secret Motions that produced Parties, Combinations and Intrigues in Congress and the army too, I know of none that had greater Effects.
Long after this, came the Motions for a Committee to prepare a plan of a Treaty to be offered to France. I was of this Committee and drew up the plan. I carefully excluded every Idea of Alliance: and reported a mere Treaty of Commerce. This occasioned debate and even my friends R. H. Lee and Samuel Adams differed from me in opinion. They thought France would have no motive to treat with Us and proposed Cessions and Warrantees. I opposed them: and prevailed: and Franklin Sailed for France with only a Treaty of Commerce in his Portfolio. I constantly asserted that any Thing like a Treaty of alliance would make Us forever the Sport of the Politicks of the Cabinetts of Europe: whereas our Duty and Interest both would exact from Us a perfect Neutrality in all European Wars at least as long as the European Powers would permit it. If any one of Us them Should force a War upon Us, We must meet it like Men: but We Should avoid it with the utmost caution and Anxiety.
My opinion of the French Revolution, has never varied, from the first Assembly of the Notables to this hour. I always dreaded it: and never had any faith in its Success of Utility. It has carried Europe forward, with rapid Steps to the Fate of Sodom and Gomorrow, Tyre and Sydon in its Course to Barbarity. My Friend Brissot has recorded a Conversation he held with me, at my House in London Grosvenor Square which I esteem as a Trophy. He Says and Says truely that I told him the French Nation were not capable of a free Government, and that they had no Right or Cause, to engage in a Revolution. By this I did not mean that a Nation has not a right to alter the Government to change a Dynasty or institute a new Constitution in the place of an old one: for no Mind is clearer on these points than I am: but I know that the nation was not disposed to a Revolution, and that it never could be made a national Act: as indeed it never was. I knew the Men and the Families who were at the bottom of it. The Rochefaucaults the Noailles the Le Moinons, and Orleans with their Satelites not one Man of whom knew what he was about.
I rejoice that you do not despair. A Pendulum that vibrates Seconds must vibrate half a Second one Way before it can return to vibrate the other. I will not give any opinion, whether it is adviseable to Stop the Watch, or let it run on. I pity McKean. He has Sinned, and has been Sinned against. Many curious and instructive Anecdotes might be told. He was carried away with the french revolution, and he paid too much court to Dallas, Gallatin and others of that Stamp. But on the other hand he was not fairly treated by the Federalists. I Say no more at present.
Moreau’s Opinion of Bonaparte, that he possesses consummate military Abilities, will not be disputed. Macedonia’s Madman or the Sweed,  will not be his Rival. His Wife, gave him his Character as truly as Moreau "The Child of Mars and of Fortune”. Great Talents great qualities and great Luck will not be denied him: but hereafter he will be thought on many Occasions, head long and rash in full proportion to his other great qualities.
I am fully convinced that the Yellow fever Sometimes and indeed often is generated in many places in America, especially in our great Cities, by natural Causes of putrefaction: but not yet quite clear that it is not contagious and frequently imported. I therefore as David Hume Said of himself in Paris, dine with the Dinnerites and Sup with the supperites. I am for cleansing the Cities with all possible Industry, and at the Same time, for maintaining the Quarrantine Laws, to keep it out, from abroad. At the Same time I must confess my total Incapacity to judge in this Case, for Want of Experience and Theory too; and therefore that my opinion, is not worth any thing: I would Say not worth a Rush, if it were not a most detestable punn.
The Class of People in your State, who oppose you, have always adopted a Principle, to oppose to the Utmost of their Power every Man who had any conspicuous Share in the Revolution. The Similar Class in every State Acts on the Same Principle. Hence the Universal Agreement, and the means Exertions of that Class to ascribe the whole Revolution to Washington, and the whole Federal Government to Hamilton. If my little political Anecdotes are interesting to your Son Richard of whom I have conceived high hopes, he Shall have as many more as he pleases.
When the office of Treasurer of the Mint was vacant, I had, as nearly as I recollect about forty Applications for it. I never had more difficulty in examining and comparing testimonies, qualifications, merits &c in order to determine conscientiously in my own Mind, whom to nominate. After the most Serious deliberations, and weighing every Mans pretensions I concluded to give the office to Dr Rush who had not applied for it.—Among the Soliciters for this twelve hundred dollars a Year was the Honorable Frederick Augustus Muhlemberg who wrote me a Letter with his own hand, Signed with his name, beseeching me to give it him. He Some time before wrote me a Letter, requesting that I would nominate him to Some Suitable Appointment without Specifying any. I was desirous of obliging him, I pittied his Situation, and I was very Sensible of the Policy of Attaching the Germans to the national Government.
During the half War with France, General Peter Muhlenbourg applied to me, directly for a Commission in the Army and expressly Said he would make no conditions or difficulties about Rank. I concluded from this that General Muhlenbourg was convinced of the Justice and necessity of the War, and I Should have been very happy to have appointed him notwithstanding his Party in Politicks. Accordingly I proposed him to General Washington, who allowed him to be a good Officer. But I was only Vice Roy under Washington and he was only Vice Roy under Hamilton and Hamilton was Vice Roy under the Tories as you call them and Peter Muhlenburg was not appointed. Against the appointment of Augustus there were Such remonstrances made to me and Such representations of instances of his then late Misconduct and Dishonesty, that I dared not appoint him. Now let me propose to your Son Richard, a political problem Theorem or two for his Solution.
1. If Washington had Seen as I did, and consented to the Appointment of Coll Burr, as a Brigadier in the Army, a rank and command he would have eagerly accepted for he was then in great humiliation and near despair, what would at this hour been the Situation of the United States? Would the Manhattan bank have ever been founded? Would the momentary Union of the Livingstons and Clintons have ever been formed? Would the State of New York have been democrified? Would not the Federal Candidates have had the Unanimous Votes of the Electors for that State?
2. If I had appointed Augustus Muhlenberg, Treasurer of the Mint, or Peter, a Brigadier in the Army, would Augustus have united with Tench Coxe, at Lancaster in that impudent and insolent Address to the Public, with their Names, in which I was So basely Slandered and belied? If the Germans had been gratified with Appointments of these their Leaders, would not the Electors of Pennsilvania have been all Federal? and consequently the federal cause, tryumphant?
The Case of Cooper and Priestly another time.
As I have quoted a Letter to Judge Chase, and as Richard loves political curiosities I will Send a Copy of the whole Letter.
I doubt the exact Verity of your Sons oration, where he Says that "time never fails to do Justice to the Benefactors of ‘Mankind’." Unless he means in Kingdoms to come.
With Usual good Will, yours &c
J. Adams.
P.S. I admire Bonaparte’s Expression "The Scenery of the Business." The Scenery has often if not commonly, in all the Business of human Life at least of public Life, more Effect, than the Characters of the Dramatis Personæ, or the Ingenuity of the Plott. Recollect, within your own times. What but the Scenery did this? or that? or the other? Was there ever a Coup de Theatre, that had So great an Effect as Jeffersons Penmanship of the Declaration of Independence? Or than as Gage’s Exception for from the Pardon of Mr. J. Adams and Mr Hancock—or Hamiltons demand, upon pain of a Pamphlet, of the command in the Attack of the Redoubt at York town? Or Burrs Enterprise with Arnold up the River Kennebeck? I have a great mind to write a book on "The Scenery of the Business." You would write another, much Sooner and much better.
I know not Major Butlers Evidence of his Opinion, but it is new to me, and the most probable I have ever heard.

